

116 HR 9047 IH: Caring for Americans with Supplemental Help Act of 2020
U.S. House of Representatives
2020-12-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 9047IN THE HOUSE OF REPRESENTATIVESDecember 24, 2020Mr. Neal introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend section 6428A of the Internal Revenue Code of 1986 to increase recovery rebate amounts to $2,000 for individuals.1.Short titleThis Act may be cited as the Caring for Americans with Supplemental Help Act of 2020 or the CASH Act of 2020.2.Recovery rebate amounts increased(a)In generalSection 6428A of the Internal Revenue Code of 1986, as added by section 272 of the COVID-related Tax Relief Act of 2020, is amended by striking $600 each place it appears and inserting $2,000, and by striking $1,200 each place it appears and inserting $4,000. (b)Effective dateThe amendments made by this section are contingent upon the enactment of the COVID-related Tax Relief Act of 2020 and shall apply (if at all) as if included in the enactment of section 272 of such Act.3.Budgetary effects(a)Statutory PAYGO ScorecardsThe budgetary effects of this Act shall not be entered on either PAYGO scorecard maintained pursuant to section 4(d) of the Statutory Pay-As-You-Go Act of 2010. (b)Senate PAYGO ScorecardsThe budgetary effects of this Act shall not be entered on any PAYGO scorecard maintained for purposes of section 4106 of H. Con. Res. 71 (115th Congress). 